DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 11-13, 18, and 21 have been canceled. Claims 10, 14-17, and 19-20 are pending. Claims 10 and 16 have been amended. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property” does not appear in the specification, and thus lacks antecedent basis. This terminology appears to have been presented in the originally filed claim 11, which is now canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: control system in claim 10, expansion device in claim 16, and separator element in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 contains new matter. The amendment to claim 10 comprising “measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property” in combination with the “controlling step is carried out by a control system based on input from a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator” does not appear in the written specification as originally filed. Applicant appears to be combining different embodiments which do not have disclosure as being combinable. See last paragraph [0012] of specification. The control is explicitly disclosed as being in a different embodiment. 
By virtue of dependency, claims 14-20 are also rejected. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected to because of the following:  it is unclear how the preheating step is both based on the “measured property” at the inlet of the evaporator and also the input sensor located between an outlet of the evaporator and the inlet of the compressor. The claim does not explain how the two “measures” comprise the step. 
By virtue of dependency, claims 14-20 are also rejected. 



Claim limitation “control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose what structure(s) would/could comprise the control system. “System” implies that more than one element is required. The specification mentions element 28 but not what comprises the box 28. “Preheater control 28” does not include any disclosure of what structure is capable of being manipulated to control the preheater (i.e., no valves, no pumps, etc.). The drawing simply has a box with a line connection to a heat exchanger. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

By virtue of dependency, claims 14-20 are also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, and 16 are 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras,” and Takayama et al. (US 2013/0000340 A1), hereafter referred to as “Takayama.”
Regarding Claim 10: Volk teaches a method for reducing the refrigerant charge of a refrigeration system (see Figure 1) comprising preheating liquid refrigerant prior to introduction of the liquid refrigerant to an evaporator (11) of said refrigeration system (see Figure 1) to vaporize a portion of said liquid refrigerant to refrigerant vapor (in section 8, Column 4, lines 40-43) and introducing a mixture of said liquid refrigerant and said refrigerant vapor to said evaporator (11, Column 4, lines 40-43), said method further comprising measuring a property (via Valve 10) of said refrigerant at an inlet of said evaporator (11); and wherein said preheating liquid refrigerant step comprises comprising controlling an amount of heat that is applied to said liquid refrigerant (via valve 7, see Figure 2 when V2 is open or closed, Column 2, lines 66-70; Column 4, lines 32-36).
Volk fails to teach said method further comprising measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property; and wherein said controlling step is carried out by a control system based on input from a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator.  
Gras teaches measuring a property of refrigerant at an inlet of an evaporator (3) and adjusting an amount (via valve 8) of preheated refrigerant (in collector 7) based on said measured property (Column 5, lines 58-68 to Column 6, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said method further comprising measuring a property of said refrigerant at an inlet of said evaporator and adjusting an amount of said preheating based on said measured property to the structure of Volk as taught by Gras in order to advantageously control the expansion valve by set values of the evaporator to improve efficiency (see Gras, Column 1, lines 54-68). 
Takayama teaches a controlling step (via controller 50) is carried out by a control system (50) based on input from a sensor (22 or 23) located between an outlet (line 14) of an refrigerant evaporator (5) and an inlet (line 14) of a compressor (1) to measure at least one of temperature (23), pressure (22) and liquid vapor ratio of refrigerant leaving the refrigerant evaporator (5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said controlling step is carried out by a control system based on input from a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator to the structure of Volk modified supra as taught by Takayama in order to advantageously monitor the parameters of the refrigerant to control the drive frequency of the compressor and the opening degree of the expansion devices (see Takayama, paragraph [0033], lines 14-20). 

Regarding Claim 14: Volk further teaches delivering said refrigerant vapor (via line 8) to said evaporator (26) with a remainder of said liquid refrigerant (via line 8).
Volk modified supra fails to explicitly disclose comprising heating said liquid refrigerant to convert 10% to 30% of said liquid refrigerant to said refrigerant vapor.
Therefore, comprising heating said liquid refrigerant to convert 10% to 30% to refrigerant vapor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant charge would result when the operating temperatures of the condenser and evaporator are effected by a preheater. Therefore, since the general conditions of the claim, were disclosed in the prior art by Volk modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the preheater disclosed by Volk modified supra having it situated before the inlet of the refrigerant evaporator and configured to heating said liquid refrigerant to convert 10% to 30% to refrigerant vapor. Furthermore, the range of 10% to 30% is recognized by the Examiner to be a very broad range, and a range that one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention. See MPEP 2144.05 II A. 

Regarding Claim 16: Volk further teaches said refrigeration system comprising a refrigerant evaporator (11), a refrigerant compressor (2), a refrigerant condenser (4), an expansion device (10) and a refrigerant pre-heater (8) connected in a refrigerant flow path in the refrigerant system (see Figure 1) in the following order: (a) compressor — (b) condenser — (c) pre-heater — (d) expansion device — (e) evaporator — (a) compressor (see Figure 1).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras,” and Takayama et al. (US 2013/0000340 A1), hereafter referred to as “Takayama,” as applied to claim 10 and 16 above, and further in view of Eschbaugh et al. (3,786,651), hereafter referred to as “Eschbaugh.”

Regarding Claim 17: Volk modified supra fails to teach said refrigerant flow path also including a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator. 
Eschbaugh teaches a refrigerant flow path (28) also including a sensor (76) located between an outlet of a refrigerant evaporator (16) and an inlet of a compressor (12) to measure at least one of temperature (via 76 having 74), pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator (Column 4, lines 39-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path also including a sensor located between an outlet of the refrigerant evaporator and an inlet of the compressor to measure at least one of temperature, pressure and liquid vapor ratio of refrigerant leaving the refrigerant evaporator to the structure of Volk modified supra as taught by Eschbaugh in order to advantageously measure the temperature and pressure of the refrigerant leaving the evaporator in order to monitor the refrigerant to have the expansion device be responsive to conditions of refrigerant exiting the evaporator (see Eschbaugh, Column 4, lines 39-47).  

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al. (3,421,339), hereafter referred to as “Volk,” in view of Gras et al. (4,787,213), hereafter referred to as “Gras,” and Takayama et al. (US 2013/0000340 A1), hereafter referred to as “Takayama,” as applied to claim 10 and 16 above, and further in view of Patterson (3,664,150). 

Regarding Claim 15: Volk further teaches wherein said preheating liquid refrigerant step is carried out in an indirect heat exchanger (8).
Volk modified supra fails to teach a refrigerant flow path between an evaporator feed pump and an evaporator inlet, in which warmed refrigerant liquid from a refrigerant condenser is used to provide heat to refrigerant leaving said evaporator feed pump.
Patterson a refrigerant flow path between an evaporator feed pump (30) and an evaporator inlet (evaporator manifold 14), in which warmed refrigerant liquid from a refrigerant condenser (37) is used to provide heat (via 38 and 29) to refrigerant leaving said evaporator feed pump (30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said preheating liquid refrigerant step is carried out in an indirect heat exchanger located in a refrigerant flow path between an evaporator feed pump and an evaporator inlet, in which warmed refrigerant liquid from a refrigerant condenser is used to provide heat to refrigerant leaving said evaporator feed pump to the structure of Volk modified supra as taught by Patterson in order to advantageously provide using the pump to feed the only condensed liquid refrigerant after separation into the evaporator (Patterson, Column 7, lines 50-58).  
Regarding Claim 19: Volk modified supra fails to teach said refrigerant flow path further comprising a separator element configured to separate liquid and vapor refrigerant leaving said evaporator.
Patterson further teaches said refrigerant flow path (from 13 via 28 into 29) further comprising a separator element (29) configured to separate liquid and vapor refrigerant leaving an evaporator (from 13 via 28 into 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path further comprising a separator element configured to separate liquid and vapor refrigerant leaving said evaporator to the structure of Volk modified supra as taught by Patterson in order to advantageously provide using the separator to separator gas and liquid refrigerant to feed the only condensed liquid refrigerant after separation into the evaporator for more efficiency (Patterson, Column 7, lines 42-58).
Regarding Claim 20: Volk modified supra fails to teach said refrigerant flow path further comprising an evaporator feed pump located between an outlet of the condenser and an inlet of the evaporator.
Patterson teaches refrigerant flow path further comprising an evaporator feed pump (30) located between an outlet of a condenser (37 into 38 then 29 into 30) and an inlet of an evaporator (Column 7, lines 51-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said refrigerant flow path further comprising an evaporator feed pump located between an outlet of the condenser and an inlet of the evaporator to the structure of Volk modified supra as taught by Patterson in order to advantageously provide using the pump to feed the only condensed liquid refrigerant after separation into the evaporator (Patterson, Column 7, lines 50-58). 

Response to Arguments
Applicant’s arguments with respect to claims 10 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikoma et al. (4,840,042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763